Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous Specification Objection in the Office Action of 24 March 2021 is withdrawn in light of the Remarks of 14 June 2021. 
Amended claim 1 now requires a pinch-off portion on the second side of the axial end, the pinch-off portion being formed from excess material cutoff of a sprit mold during blow molding of the container.
The combination of references in the previous Office Action of 24 March 2021 disclose all the limitations of current claim 1 except for “the pinch-off portion being formed from excess material cutoff of a sprit mold.”   Prior art Hatakeyama (U.S. Pub. 2017/0239873) discloses a manufacturing method of a blow-molded container and teaches in paragraph [0065] that during the mold process “an extremely thin layer of a parison material which is formed between mating surfaces of a pair of partial molds of a split mold in such a manner that a parison P is clamped between the mating surfaces when the sprit mold is assembled by mating the partial molds together, assuming that both of the mating surfaces are flat.”  However, Hatakeyama also discloses in paragraph [0068] that “it is highly likely that a gap is formed between the flexible inner layer 30 and the rigid outer layer 32.  That is, there is a risk of causing an undesirable situation, for example, where water or the like is sucked through the gap.  In order to eliminate this risk, ends of the flexible inner layer 30 and the rigid outer layers 32 in the bottom portion 20 are covered by an adhesive 150.” 
risk of causing an undesirable situation” it would not have been obvious to modify the combination of references by Hatakeyama.
Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MJM/Examiner, Art Unit 3754       

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
06/16/2021